DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2022 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 6/30/2022 wherein claims 102-105, 112 and 115 have been amended.
Claims 102-109 and 111-122 are presented for examination on the merits. The following rejections are made.


Response to Applicants’ Arguments
Applicants arguments filed 6/30/2022 regarding the rejection of claims 102-109 and 111-121 made by the Examiner under 35 USC 103(a) over Wei et al. (US 2002/0098159; of record) in view of Scholz (US 5908619) and Wilkins, Jr (US 2004/0131567; of record) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 3/31/2022.
Applicants arguments filed 6/30/2022 regarding the rejection of claim 122 made by the Examiner under 35 USC 103(a) over Wei et al. (US 2002/0098159; of record) in view of Scholz (US 5908619) and Wilkins, Jr (US 2004/0131567; of record), further in view of Watanabe et al. (1995) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 3/31/2022.
In regards to the 103(a) rejection, Applicant asserts the following:
A)  The combination of Wei, Scholz and Wilkins cannot be assumed to kill S. aureus at a rate of 6 log reduction after 2.5 minutes.
In response to A, the combination of Wei, Scholz and Wilkins teaches the instant claimed method. Moreover, Wei teaches that their exists a need to provide improved immediate antibacterial activity (see [0009]) and that their invention provides a new level of hostility to bacteria contacting the skin while maintaining good mildness characteristics (see [0012]). Wei teaches that their compositions have an antibacterial residual effectiveness index of greater than 2.5 wherein the index measures the efficacy against E. coli (see [0080]). It is noted that E coli and S. Aureus are both gram positive bacteria targeted by the disinfection method of Wei (see [0008]). Thus, it is reasonable to assume that the method of Wei is a) active against S. Aureus and b) when combined with Scholz and Wilkins provides activity on level with that claimed, i.e. 6 log reduction in 2.5 minutes. Applicants arguments are not considered persuasive.


Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 102-109 and 111-121 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wei et al. (US 2002/0098159; of record) in view of Scholz (US 5908619) and Wilkins, Jr (US 2004/0131567; of record), evidenced by PubChem: Docusate sodium.
Wei provides antimicrobial compositions and methods of using such compositions.
Methods involve applying the antimicrobial composition to the skin to achieve a disinfecting benefit (see [0321]). The amount of the antimicrobial formulation, and the frequency applied, and the period applied vary depending on the disinfection and cleansing desired. Preferably the composition is applied at least once per day, and more preferably at least three time per day.  Inhibition of S. aureus is contemplated (see [0008]) (see instant claim 102). 
The composition used in the methods may comprise lauric acid (see [0313]) (see instant claim 102, 104 and 105) in an amount ranging from 0.1-10% (see [0302]) (see instant claim 111). It’s noted that Wei uses lauric acid as a stabilizer. However, as Wei’s lauric acid is chemically identical to the lauric acid of the claims, it would necessarily possess antimicrobial activity, despite being used for a different purpose (by Wei).
Wei teaches including an aqueous component that includes water, water soluble alcohols such as ethanol, propanol or isopropanol, and mixtures thereof (see [0091]) in amounts ranging from 10-38% (see [0093]) (see instant claims 106 and 111). It is noted that ethanol, propanol and isopropanol are all C1-C10 alkyl alcohols (see instant claim 113).
Wei also includes an anionic surfactant such as dioctyl esters of sodium sulfosuccinic acid (see [0052]) (see instant claim 112). It is noted that dioctyl esters of sodium sulfosuccinic acid is docusate sodium (see evidence to PubChem:Docusate). 
Exemplified antimicrobials include quaternary ammonium compounds such as benzalkonium chloride and benzethonium chloride (see [0098] and [0101], respectively) (see instant claims 107-109). It’s noted that these are “hydrophilic compounds” (see instant claim 103)
Wei also exemplifies natural oils such as limonene (see [0256]) (see instant claim 115). It is noted that limonene is a “hydrophobic compound” (see instant claim 103). Wei’s also contemplates addition of hydrocarbon oils and waxes such as petrolatum (see [0265] (see instant claim 117).
Wei’s method utilizes mildness enhancers which provide a moisturizing benefit to the end user. Exemplified mildness enhancers include lipophilic skin conditioning agents such as petrolatum and mineral oil (see [0265]) (see instant claim 117).
Wei teaches that their composition may comprise polyols such as glycerine and sorbitol (i.e. polyhydric alcohols) (see [0091]) (see instant claim 116).
Typical amounts of the composition used in the method range from 0.1-20 mg/cm (see [0312]) (see instant claim 118). See MPEP 2144.05(I) regarding overlapping ranges. 
Means for providing the method includes sprays, lotions, powders and wipes (see claim 21 and [0318]) (see instant claims 120 and 121)
Wei’s method fails to include a (C8-C36) alkyl or alkenyl ester of a (C8-C18) alkyl or alkenyl alcohol.
Scholz is directed to hydroalcoholic compositions to be used for topical disinfection. The composition is to comprise an emollient which is a material that improves the moisture level of the targeted tissue (see column 3, lines 45-48). Exemplified emollients include C8-C36 alkyl or alkenyl esters of long or straight or branched chain alkyl or alkenyl alcohols. It is noted that Scholz identifies long chain straight alkyls as being C8-C36 (see column 15, line 30-50). Therefore, given that Wei contemplates inclusion of an emollient (see [0092]), it would have been obvious to use other well-known emollients such as those exemplified by Scholz with a reasonable expectation for success in providing a moisturizing benefit. 
Wei’s method fails to apply the antimicrobial composition to the nasal cavity, anterior nares or nasopharynx.
 Wilkins provides antibacterial topical limonene formulations and methods of use wherein the antibacterial formulation is used in methods of killing/inhibiting growth of bacterial externally on the skin or within the nasal cavity by applying the antibacterial formulation to the skin or the nasal cavity (see claim 1).. One would reasonable expect that modifying Wei such that the method applied the composition to nasal cavity would achieve the desired result of killing unwanted microorganisms. The substitution of one known technique (disinfect nasal tissue, Wilkins) for another (disinfect skin, Wei) to obtain predictable results is indicia of obviousness. See MPEP 2143. Such an expected outcome is bolstered given that Wilkins, like Wei, teaches using similar actives (e.g. limonene).
As to the length of time the composition is applied on to the target tissue and dose applied, these are parameters that one would identify to manipulate so as to provide effective inhibition of unwanted microorganisms. Moreover, it is noted that applying the composition into the nasal cavity would necessitate applying the composition to the inside of the nose where the composition, post application, would remain. 
Regarding the antiseptic method as being capable of killing S. aureus at a rate of at least 6 log reduction after 2.5 minutes, this would be expected to be the result of the obvious combination of Wei, Scholz and Wilkins given the combination yields the instantly claimed method. Moreover, it is noted that Wei teaches that their composition possesses antibacterial activity against gram positive bacteria such as S. aureus (see [0008]). 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.

Claim 122 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wei et al. (US 2002/0098159; of record) in view of Scholz (US 5908619) and Wilkins, Jr (US 2004/0131567; of record) as applied to claims 102-109 and 111-121 above, and further in view of Watanabe et al. (Kansenshogaku Azsshi, 1995, 69, abstract).
Wei fails to teach the S. aureus as being methicillin resistant. 
Watanabe teaches that composition of benzalkonium chloride and ethanol are effective at killing methicillin resistant S. aureus. Thus, it would have been obvious to modify Wei’s method to target such a species with a reasonable expectation for success.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611